HOOK, Circuit Judge.
The only question presented is whether the indictment charges an offense against the laws of the United States. The charge is:
“Thai; the said -Charles D. Bowers, on the fourteenth day of November, in the your 1903, in the said division of a said district, and within the jurisdie-rion of said court, did unlawfully and feloniously, steal and take a certain letter, directed to gears, Itoelmek & Co. at Chicago, Ill., from the post office of the said United Stales at Paris, Arks., which said letter then and there contained an article of value, to wit, a United States postal money order of tile value of thirty-one dollars and forty cents, contrary,’’ etc.
Section 51-69, Rev. St. [U. S. Comp. St. 1901, p. 36931, under which the indictment was found, is somewhat complicated and involved, but tiie following may fairly be extracted from it as defining a distinct and complete offense:
“Any person who shall steal the mail or steal or take from or out of any mail or post office, branch post office or other authorized depository for mail matter, any letter or packet * ’• * shall, although not employed in ilie postal sen-ice, be punishable by imprisonment at hard labor for not less than one year and not more than live years.”
Counsel seek to have the indictment measured by the strict rules that obtain in some jurisdictions in cases of larceny, and contend that it is insufficient because it does not charge that the letter was the property of some one other than the accused, and tiiat, while the value of the inclosed postal money order is given, there is no statement of the amount for which it was drawn, of the person who procured it, or of the *380person to whom it was payable. It is also said that the description of the letter is not sufficient, and that there is no charge that it was in the-post office for transmission through the mails.
This is not the ordinary case of larceny, and it is not governed by the same rules. The statute creating and defining the offense of which Bowers was charged and convicted was designed to preserve the sanctity of the mails, not merely to punish the theft of another’s property. United States v. Falkenhainer (C. C.) 21 Fed. 624; United States v. Trosper (D. C.) 127 Fed. 476. It will be observed that the indictment follows the language of the statute quite closely. It is made an offense “to steal from the post office any letter.” The indictment charges that Bowers unlawfully and feloniously stole from a designated post office a letter of a specified description. This is/ sufficient,, without further averment that the letter was in the post office for transmission through the mails. The letter was not addressed to Bowers, and it was not necessary to aver expressly that it belonged to some one else. The value of the letter and its contents is wholly immaterial. Indeed, it matters not under.the clause of the section quoted if the letter contained nothing whatever of value. The averment in the indictment that it contained a postal money order worth a certain sum of money should be taken not as of a substantive element of the statutory offense, but as descriptive of the letter, and this, in connection with the address of the letter and the place where it was charged to have been stolen, was sufficient to apprise the accused of what he had to encounter at the trial, to enable him to prepare his defense and also reasonably sufficient for his protection in case of another prosecution for the same offense, though as to the latter oral evidence would be admissible if necessary for the purpose of further identification.
The judgment is affirmed.